              Case 1:18-cv-02864-SAG Document 23 Filed 05/26/20 Page 1 of 1
                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

          CHAMBERS OF                                                             101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
  UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
MDD_SAGchambers@mdd.uscourts.gov
                                                       May 26, 2020

    Shelia Smith
    634 McKewin Avenue
    Baltimore, MD 21218

    Shannon Sulton
    3042 Hunting Ridge Drive
    Owings Mills, MD 21117

    Michael George Raimondi
    Baltimore County Office of Law
    400 Washington Avenue Suite 219
    Towson, MD 21204

           Re: Shannon Sulton, et al. v. Baltimore County, et al., Civil Case No. SAG-18-2864

    Dear Ms. Sulton, Ms. Smith, and Counsel:

             This case had been stayed to allow Plaintiffs time to find an attorney. ECF 20, 22. The
    stay of 90 days has now expired, and an appearance of counsel has not been entered on the Court’s
    docket. Accordingly, both plaintiffs are proceeding pro se (representing themselves). Neither
    Plaintiff has filed any documentation with, or made contact with, the Court. Moreover, the letter
    advising Ms. Sulton of the stay was returned to the Court as undeliverable, with no forwarding
    address available. Local Rule 102 requires that self-represented litigants keep their current address
    on file. If a current address is not maintained on file with the Court, then the case may be dismissed.
    See Local Rule 102.1(b)(iii) (noting that if any self-represented litigant fails to maintain a current
    address with the Clerk, “the Court may enter an order dismissing any affirmative claims for relief
    filed by that party”).

            The parties are hereby advised that I am scheduling a telephonic hearing for June 4, 2020
    at 1:30 p.m., to show cause why this case should not be dismissed without prejudice for failure
    to prosecute, or, in the case of Ms. Sulton, for failure to maintain a current address with the Clerk.
    To connect to the hearing, dial (877) 336-1280 and enter access code 8324569#.

            Despite the informal nature of this letter, it is an Order of the Court and will be docketed
    as such.

                                                           Sincerely yours,

                                                                   /s/

                                                           Stephanie A. Gallagher
                                                           United States District Judge
